Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
2.	Claims 1, 7-12, 16-17 and 19 are pending.

Response to Arguments
Applicant’s arguments, in the pre-appeal conference request, filed on 6/2/2022, with respect to the rejection(s) of claim(s) 1, 7-12, 16-17 and 19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhat et al. (US. Pub. No. 2015/0055650 A1).

Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 7-8, 11-12 and 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali (US Pub. No. 2015/0124622 A1) in view of Bhat et al. (US. Pub. No. 2015/0055650 A1) and further in view of Xiong et al. (US Pub. No. 2018/0176194 A1).
Regarding claim 1, Kovvali discloses a communication system comprising a gateway and a control apparatus (See Fig. 1; load-balancer System) for controlling the gateway (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101) functioning as the endpoint of a core network in a mobile communication system (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101 in a mobile network that terminates user plane tunnels and routes packets to the data center location on a cloud), wherein
the gateway is a P-GW or GGSN, the gateway (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101) including a first server (See Fig. 12; 1105) configured to receive data from a user apparatus (See Par. [74] and Fig. 12 of Kovvali for a reference to the control plane virtual server (CPVsi) 1105 receives and processes all the control plane data that make up the user session/data) and two or more second servers (See Fig. 12; 1107) configured to transfer the data received by the first server to an external network (See Par. [74] and Fig. 12 of Kovvali for a reference to virtual servers (RAVsi) 1107 are responsible for passing data received from virtual servers 1105 & 1106 to external network elements), and the control apparatus performs
an operation of changing performance of the two or more second servers (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), 
an operation of monitoring a processing status of the two or more second servers (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage), and
an operation of selecting, from the one or more second servers in accordance with the processing status of the one or more second servers, a second server as a transfer destination of the data received from the user apparatus by the first server (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).
the control apparatus selects one second server from the two or more second servers (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, selects the target virtual server to pass the user data to the external network).
Kovvali does not explicitly disclose wherein a common first address is shared by two or more second servers for use in a connection with the user apparatus and a second respective address for use in a connection with the first server, the second respective address being different from the common first address; the second respective addresses of the two or more second servers are different from each other; the first server receives data that the user apparatus has transmitted to the common first shared address that is shared by the two or more second servers, and the first server transmits the data to the second respective address of the selected second server.
However, Bhat discloses wherein a common first address is shared by two or more second servers for use in a connection with the user apparatus (See Par.  [34], [38], [40], [42] and Fig. 1 of Bhat for a reference to each of switches 104a-104d having the same virtual MAC (VMAC) address such that the VMAC is shared by all of switches 104a-104d [Switches 104a – 104d are mapped to the second server] shared address is used for connecting to the Host 106a-106d [Mapped to the user apparatus]) and a second respective address for use in a connection with the first server (See Par. [16]-[17] and Fig. 1 of Bhat for a reference to the communication between the host 106 [User] and switches 102a – 102d [Mapped to the first server], is via a classical ethernet link [Therefore a source and a destination addresses are identified for the link]), the second respective address being different from the common first address (See Par. [16]-[17], [38], [40] and Fig. 1 of Bhat for a reference to each of switches 104a-104d having the same virtual MAC (VMAC) address such that the VMAC is shared by all of switches 104a-104d which is different from the sources and destination addresses assigned for the ethernet link); the first server receives data that the user apparatus has transmitted  to the common first shared address that is shared by the two or more second servers (See Par. [42] and Fig. 1 of Bhat for a reference to the first host device 106a [User] sends an address resolution protocol (ARP) request for communication to gateway group 112 using the VMAC address [Common Shared Address]. First CE (C1) 102a [First Server] receives the ARP request and forwards the ARP request to gateway group 112 using the ASID [A shared ID between all switches 104 (Second servers)]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhat and Kovvali. The motivation of combination would be improving the system’s performance, by achieving fault tolerance when implementing Hot Standby Router Protocol (HSRP). (Bhat; Par. [02])
The combination of Kovvali and Bhat does not explicitly disclose the second respective addresses of the two or more second servers are different from each other; and the first server transmits the data to the second respective address of the selected second server.
However, Xiong the second respective addresses of the two or more second servers are different from each other (See par. [67], [417]-[425] of Xiong for a reference to a tunnel gateway [first server] is located between the UE and the proxy node, and a second connection between the tunnel gateway and the proxy node is established via a different IP address of the tunnel gateway that is assigned to the proxy node. For each connection established between the tunnel gateway and one of the proxy nodes, a distinct IP address of the tunnel gateway is assigned to the proxy node); and the first server transmits the data to the second respective address of the selected second server  (See par. [417]-[422] of Xiong for a reference to for each connection established between the tunnel gateway [first Server] and one of the proxy nodes [Second Server], a distinct IP address of the tunnel gateway is assigned to the proxy node, and this IP address is used when transferring data between the tunnel gateway and the proxy node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiong, Bhat and Kovvali. The motivation of combination would be improving the system’s performance, by expanding a usage scope of service optimization when enabling the proxy node to receives a context sent by the UE through a direct connection, decrypts the context, and processes obtained service information. (Xiong; Par. [157])

Regarding claim 7, the combination of Kovvali, Bhat and Xiong, specifically Kovvali discloses wherein the second server selected by the control apparatus performs processing in one of a network layer and an application layer for data transferred from the first server (See Par. [7], [39] of Kovvali for a reference to the target virtual server performs real-time processing in L3 (the network layer) for packets received from the first server).

Regarding claim 8, the combination of Kovvali, Bhat and Xiong, specifically Kovvali discloses wherein the second server selected by the control apparatus transfers, to another server configured to perform processing in one of a network layer and an application layer for data, the data transferred from the first server (See Par. [39], [85] of Kovvali for a reference to that based on load metrics, the ELB may distribute the load partially to more than one virtual server. The target server may transfer the received traffic from the first server to a new server (Scale out operation)).

Regarding claim 11, the combination of Kovvali, Bhat and Xiong, specifically Kovvali discloses wherein the gateway includes one or more first servers (See Fig. 12; Plurality of (CPVsi) 1105),
the one or more first servers are virtual machines on a cloud (See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205), 
the control apparatus further performs an operation of changing performance of the one or more second servers (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and an operation of monitoring a processing status of the one or more second servers (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage), and
the control apparatus performs a change in performance of the one or more first servers and the change in performance of the two or more second servers based on different criteria (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).

Regarding claim 12, the combination of Kovvali, Bhat and Xiong, specifically Kovvali discloses wherein the control apparatus performs the change in the performance of the two or more first servers based on network performance (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and the change in the performance of the two or more second servers based on calculation performance (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage).

Regarding claim 16, the combination of Kovvali, Bhat and Xiong, specifically Kovvali discloses wherein the second servers and the external network communicate with each other via the L2 tunnel (See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

Regarding claim 17, the combination of Kovvali, Bhat and Xiong, specifically Kovvali discloses wherein the second servers and the external network communicate with each other via an L3 connection (See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

Regarding claim 19, the combination of Kovvali, Bhat and Xiong, specifically Kovvali discloses wherein the two or more second servers are virtual machines on a cloud (See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205).

5.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali  in view of Bhat in view of Xiong et al. and further in view of Kempf et al. (US Pub. No. 2012/0300615 A1).
Regarding claim 9, the combination of Kovvali, Bhat and Xiong, specifically Kovvali discloses wherein the first server receives data from the user apparatus via an L2 tunnel (See Par. [11], [67]-[69] of Kovvali for a reference to a user device will have a control-plane session, and a user-plane session that is carried in tunnels above the L2/L3 transport layers), and 
The combination of Kovvali, Bhat and Xiong does not explicitly disclose the first server transfers the data, via an L2 tunnel different from the L2 tunnel, to the second server selected by the control apparatus.
However, Kempf discloses the first server transfers the data, via an L2 tunnel different from the L2 tunnel, to the second server selected by the control apparatus (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kempf, Xiong, Bhat and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel that identify all destinations. (Kempf; Par. [6]-[7])

Regarding claim 10, the combination of Kovvali, Bhat and Xiong, specifically Kovvali discloses wherein the gateway includes a plurality of first servers (See Fig. 12; Plurality of (CPVsi) 1105),
the first server receives data from the user apparatus via an L2 tunnel (See Par. [11], [67]-[69] of Kovvali for a reference to a user device will have a control-plane session, and a user-plane session that is carried in tunnels above the L2/L3 transport layers), and 
the control apparatus selects the second server serving as a transfer destination of data received from the user apparatus by the first server (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).
The combination of Kovvali, Bhat and Xiong does not explicitly disclose so as not to overlap identifiers of the L2 tunnels in the second servers.
However, Kempf discloses so as not to overlap identifiers of the L2 tunnels in the second servers (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kempf, Xiong, Bhat and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel that identify all destinations. (Kempf; Par. [6]-[7])


Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Agarwal et al. (US. Pub. No. 2017/0005918 A1) discloses a host machine for a particular L2 segment that would perform the L3 routing operations for network traffic related to that L2 segment.
Lim et al. (US. Pub. No. 2016/0301655 A1) discloses a method of suppressing ARP packets in a logical network comprising a set of data compute nodes (DCNs).
Gowda et al. (US. Pub. No. 2010/0189117 A1) discloses implementing a distributed Internet Protocol (IP) gateway by network switching devices sharing a Media Access Control (MAC) address.


7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413